Exhibit 10.1

SECOND AMENDMENT TO
CONFIDENTIAL LICENSE AGREEMENT
FOR THE Wii CONSOLE
(Western Hemisphere)


THIS SECOND AMENDMENT ("Second Amendment") amends that certain Confidential
License Agreement for the Wii Console (Western Hemisphere) effective October 13,
2006, between Nintendo of America Inc. ("Nintendo") and THQ Inc. ("Licensee")
("Agreement").


RECITALS


WHEREAS, Nintendo and Licensee entered into the Agreement;


WHEREAS, the Agreement (as amended) currently expires on October 12, 2012, and
the parties now desire to extend the Term (as such term is defined in the
Agreement) of the Agreement as set forth below.


AMENDMENT


NOW, THEREFORE, the parties agree as follows:


1.
The definition of "Term" as set forth in Section 2.24 of the Agreement is hereby
deleted in its entirety and replaced with the following:

    
"'Term' means nine (9) years from the Effective Date."


2.
The Term of the Agreement shall now expire on October 12, 2015.



3.
All other terms and conditions of the Agreement shall remain in full force and
effect. This Second Amendment may be signed in counterparts, which together
shall constitute one original Second Amendment.



4.
Signatures provided by facsimile or by email (i.e., a scanned document) shall be
the equivalent of originals.



This Second Amendment shall be effective as of October 12, 2012.


IN WITNESS WHEREOF, the parties have entered into this Second Amendment.


NINTENDO:
 
LICENSEE:
 
 
 
 
 
Nintendo of America Inc.
 
THQ Inc.
 
 
 
 
 
By:
/s/ James R. Cannataro
 
By:
/s/ Brian J. Farrell
 
 
 
 
 
Name:
James R. Cannataro
 
Name:
Brian J. Farrell
 
 
 
 
 
Its:
EVP, Administration
 
Its:
Chairman & CEO
 
 
 
 
 



